Citation Nr: 1759206	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 21, 2010, a rating in excess of 50 percent prior to July 28, 2016, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD) (exclusive of the periods from July 21, 2009, to September 20, 2009, and from May 14, 2012, to August 31, 2012, for which temporary total disability ratings were assigned under 38 C.F.R. § 4.29 (2017)).

2.  Entitlement to a rating in excess of 10 percent for service-connected postoperative residuals, removal, soft tissue lesion, left arm to include left hand.

3.  Entitlement to an initial compensable rating for service-connected residuals left forearm scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's appeal is currently with the RO in Atlanta, Georgia.

In August 2012, the Board remanded the appeal for further development.

In a November 2016 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 70 percent, effective July 28, 2016.  Nevertheless, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board directed the AOJ to give the Veteran the opportunity to identify any pertinent treatment providers and submit the appropriate authorization to obtain those records.  In August 2016, he submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, indicating that he received treatment at multiple VA facilities, as well as treatment at Greenleaf of Valdosta, a private treatment provider.  In August 2016, the VA Private Medical Records Retrieval Center rejected the request for records, indicating that the "[p]rovider listed is non-private."  

The September 2009 supplemental statement of the case indicates that treatment records from Greenleaf dated from August 19 to August 20, 2008, we considered; however, the only records from that period are from the South Georgie Medical Center, not Greenleaf.  Moreover, VA treatment records from September 2009, indicate that these are two separate facilities.  See August 2008 VA Treatment Record.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any outstanding VA treatment records dated from April 7, 2017, to the present.  

2.  Ask the Veteran to authorize VA to obtain any outstanding private medical records pertinent to his claims on appeal, to specifically include records from the Greenleaf of Valdosta.  Make at least two (2) attempts to obtain records from any identified source.  

The Veteran must be notified of any requested records that cannot be obtained; the efforts made to obtain the records; and what further actions will be taken.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

